Citation Nr: 0218255	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  01-05 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for schizophrenia.  


REPRESENTATION

Veteran represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran served on active duty from August 1987 to June 
1995.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in which service connection for 
depression and schizophrenia were denied.  


FINDINGS OF FACT

1.  Depression was not shown to be present in service or 
to a compensable degree within the first year following 
the veteran's separation from service.  

2.  Schizophrenia was not shown to be present in service 
or to a compensable degree within the first year following 
the veteran's separation from service.  

3.  There is no competent medical evidence of record 
relating the veteran's diagnoses of depression and 
schizophrenia to service.


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2002).  

2.  Schizophrenia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R 
§ 3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App 183, 187 (2002).  

The March 2001 Statement of the Case informed the veteran 
of the evidence needed to substantiate the claim.  VA has 
no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  38 U.S.C.A 
§§ 5102, 5103A (West Supp. 2002); 38 C.F.R § 3.159(b) 
(2002).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be 
pertinent to the basis of the denial of the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  The veteran was afforded VA examinations in 
September 1998, and January 2001.  See 38 U.S.C.A § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  VA has 
satisfied its duties to notify and to assist the veteran 
in this case.  Further development and further expending 
of VA's resources is not warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  For 
the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b)(2002).  

When a veteran served continuously for 90 days or more 
during a period of war and a chronic disease, a psychoses, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1111, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

Service connection connotes many factors, but basically, 
it means that the facts, as shown by evidence, establish 
that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of 
the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service medical records do not show that the veteran 
complained of or was seen for any psychiatric disorders.  

Private medical records, dated July 1998 to June 1999, 
show that the veteran was seen for major depression and 
schizoaffective disorder.  VA medical records, dated July 
1998 to July 2001, show that the veteran was seen for 
major depression and schizoaffective disorder and PTSD.  
The September 1998 VA examination diagnoses were major 
depression, with psychotic features, alcohol dependence in 
remission since 1995, cocaine dependence in remission 
since July 1998 and cannabis dependence in remission since 
July 1998.  In October 1998, the veteran was hospitalized 
at a VA hospital with the diagnoses of schizoaffective 
disorder, polysubstance abuse and personality disorder, 
not otherwise specified.  In January 1999, the veteran was 
hospitalized at a VA hospital with the diagnoses of 
schizoaffective disorder and cocaine abuse.  The January 
2001 VA examination diagnoses included schizoaffective 
disorder by history and personality disorder by history.  

Social Security Administration (SSA) records show that the 
veteran was determined to be disabled for SSA purposes due 
to his psychiatric disorder in 1998.

The evidence does not support a finding of entitlement to 
service connection for depression or schizophrenia.  
Initially, service medical records do not show that the 
veteran complained of or was seen for any psychiatric 
disorders.  Depression or schizophrenia was not verified 
within one-year following the veteran's release from 
active service.  The veteran's active duty ended in June 
1995 and the first medical evidence of depression or 
schizophrenia was in July 1998, over 3 years after the 
veteran's termination of service.  The evidence does not 
show that depression or schizophrenia was manifested in 
service or to a compensable degree within one year after 
the veteran's termination of service.  

The veteran is competent as a lay person to report that on 
which he has personal knowledge.  See Layno v.  Brown, 6 
Vet. App. 465, 470 (1994).  However, there is no evidence 
of record that the veteran has specialized medical 
knowledge to be competent to offer medical opinion as to 
cause or etiology of the claimed disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). Additionally, 
while there are diagnoses of schizophrenia and depression 
by VA after service, the record does not contain a medical 
opinion relating the veteran's schizophrenia or depression 
to service.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Therefore, it is found that the preponderance of the 
evidence is against the veteran's claim of service 
connection for depression or schizophrenia on a direct 
basis or presumptively under the provisions of 38 C.F.R. 
§§ 3.307, 3.309 (2002).  In reaching this decision the 
Board considered the benefit- of-the-doubt rule, but since 
the preponderance of the evidence is against the veteran's 
claims, this doctrine does not apply.  38 U.S.C. 
§ 5107(b).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for depression is denied.  Service 
connection for schizophrenia is denied.  



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

